Citation Nr: 0100946	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  95-40 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for rheumatic heart 
disease, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from March 1948 to 
December 1950.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in New Orleans, Louisiana.  This decision denied 
the veteran's request for a disability evaluation in excess 
of 10 percent for rheumatic heart disease.  In May 1998, the 
case was remanded for due process consideration of new rating 
criteria.  

In December 1998, the RO granted a 30 percent disability 
evaluation for the veteran's rheumatic heart disease.  This 
was not a full grant of the benefits sought on appeal because 
a higher rating is available under 38 C.F.R. Part 4, 
Diagnostic Code 7000.  On a claim for an original or an 
increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, this issue remains before the 
Board.

Following another review of the claims folder and after the 
veteran informed the VA that he had received additional 
medical treatment at the Shreveport VA Medical Center, and 
that such treatment was related to his service-connected 
heart condition, the claim was remanded in February 2000 for 
the purpose of obtaining those records.  Those records have 
since been obtained and the claim has been returned to the 
Board for appellate review. 

After developing additional evidence in this case, the Board, 
in accordance with Thurber v. Brown, 5 Vet. App. 119 (1993), 
informed the appellant's representative in a March 1998 
letter of the additional evidence developed, and provided an 
opportunity to respond.  The Board was notified that further 
argument or comment would not be offered.


FINDINGS OF FACT

1.  Sufficient evidence is of record for an equitable 
disposition of the veteran's claim for a higher rating for 
his rheumatic heart disease condition. 

2.  The veteran does not suffer from active rheumatic fever.  

3.  Prior to January 12, 1998, the veteran suffered from a 
slightly enlarged heart and minimal aortic valve and mitral 
insufficiency.

4.  From January 12, 1998, medical records show no limitation 
of activity, with left ventricular ejection fraction greater 
than 55%.  

5.  The recent medical evidence does not establish a 
definitely enlarged heart, severe dyspnea on exertion, or 
such arrhythmias as paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia.  More than light manual 
labor is not precluded.

6. Neither the regulations for rating the veteran's 
disability in effect at the time he filed his claim nor the 
rating regulations as amended in January 1998 are more 
favorable to the claim.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the claim for entitlement to an 
increased evaluation for rheumatic heart disease.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ____ (2000) (to be codified as amended at 38 
U.S.C. § 5107); 38 C.F.R. § 3.103 (2000).

2.  The criteria for an evaluation in excess of 30 percent 
for rheumatic heart disease, prior to January 12, 1998, have 
not been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 7000 (1997).

3.  The criteria for an evaluation in excess of 30 percent 
for rheumatic heart disease, after January 12, 1998, have not 
been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, Part 4, Diagnostic Code 7000 (1997) and 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran received treatment for active rheumatic fever 
with heart involvement while on active duty.  After receiving 
the appropriate treatment for this condition, he was 
discharged from the service on the basis of an inactive 
valvulitis.  He subsequently applied for VA compensation 
benefits, and in 1951 a 30 percent disability rating was 
assigned. 

In December 1953, the veteran's disability rating was reduced 
from 30 to 10 percent.  This reduction was accomplished 
because he was not experiencing symptoms and manifestations 
that would support an evaluation of 30 percent.  
Specifically, his heart was not enlarged, his blood pressure 
was "normal", and although he had a slight diastolic and 
mitral murmur, his EKG [electrocardiogram] was considered 
within normal limits. 

In 1984, the veteran claimed service connection for 
hypertensive cardiovascular disease and ischemic heart 
disease.  The RO denied the claim in an October 1984 rating 
decision.  It noted that the veteran had not suffered from 
either of these conditions while he was in service.  It also 
concluded that neither of the conditions began within the 
presumptive period after the veteran left service.  The RO 
determined that hypertensive cardiovascular disease and 
ischemic heart disease were not related to the veteran's 
service-connected rheumatic heart disease.  

VA hospitalization in April 1987 was for atypical chest pain.  
History of rheumatic fever with possible rheumatic heart 
disease was a second diagnosis noted.  In June 1987, the RO 
confirmed the 10 percent evaluation of the veteran's 
rheumatic heart disease and continued its denial of service 
connection for hypertensive cardiovascular disease and 
ischemic heart disease.

In July 1991, the veteran again claimed an increased rating 
for his rheumatic heart disease.  VA hospital summary dated 
in April 1990 showed treatment for cardiac arrhythmia, 
etiology undetermined.  Hypertension was also noted, as was 
rheumatic heart disease secondary to rheumatic fever.

Private medical records from Schumpert Medical Center dated 
in July 1991 showed primary treatment for peripheral 
neuropathy.  Other discharge diagnoses were arteriosclerotic 
heart disease, stable angina, hypertension, and rheumatic 
valvular disease.

On VA examination for heart disease in October 1991, the 
heart was not clinically enlarged, and the point of maximum 
impulse was in the fifth intercostal space to the right of 
the midclavicular line.  Rhythm was regular, and rate was 70.  
Heart sounds were well heard, and there were no murmurs.  
Rheumatic heart disease was diagnosed from records, and 
echocardiogram was said to suggest no impairment of function 
due to rheumatic heart disease.  Other diagnoses were 
arterial hypertension and ischemic heart disease with anginal 
syndrome.  The examiner stated that the symptoms of chest 
pain on exertion could be attributed to ischemic heart 
disease.  Symptoms of weakness, shortness of breath, and lack 
of stamina had been present many years and could, according 
to the examiner, be attributed to rheumatic heart disease.

In a November 1991 rating decision, the veteran's rating of 
10 percent was confirmed.

In January 1992, the veteran was hospitalized by VA for new 
onset angina, coronary artery disease with critical stenosis 
of multiple large obtuse marginal vessels with normal wall 
motion, rheumatic heart disease, hypertension, 
hyperlipidemia, and degenerative joint disease.  He was 
transferred to another hospital for angioplasty.  In March 
1992, he was again admitted with unstable angina, accelerated 
hypertension, and hypercholesterolemia.  A cardiology stress 
test was performed, and he exercised four minutes, 50 seconds 
to a heart rate of 110 under the Bruce protocol.  He was 
stopped for dyspnea but no angina.  There were no reperfusion 
abnormalities.

In a June 1992 rating decision, the 10 percent rating for 
rheumatic heart disease was confirmed, as was the denial of 
service connection for hypertensive cardiovascular disease, 
ischemic heart disease, arteriosclerotic heart disease, and 
congestive heart failure.

In June 1994, the veteran again sought an increased rating 
for his rheumatic heart disease.  A VA examination was 
accorded him in July 1994.  It was noted that he had been 
discharged from Shreveport VAMC following a transluminal 
coronary angioplasty which was deemed relatively successful.  
He had no significant complaints, except that he felt weak 
and tired because of undergoing tests and being hospitalized.  
Before his hospitalization, he had chest pain on exertion, 
shortness of breath, and elevated blood pressure.  On 
examination, the heart was not clinically enlarged.  Rhythm 
and rate were regular and normal.  Heart sounds were well 
heard, and there were no murmurs on auscultation.  There was 
no peripheral edema and no clubbing or cyanosis.  Rheumatic 
heart disease was diagnosed from records, with history of 
damage to aortic valve and possible mitral valve.  Other 
diagnoses were arteriosclerotic heart disease with coronary 
artery sclerosis post transluminal angioplasty; diabetes 
mellitus, non-insulin dependent; and moderate obesity.  The 
veteran's VA hospital records for July 1994 were also 
associated with the file.  They did not reflect treatment for 
rheumatic heart disease, but for coronary artery disease.

In a December 1994 rating decision, the rating for the 
veteran's rheumatic heart disease was confirmed.

In July 1995, the veteran sought an increased rating, 
claiming entitlement to a 30 percent rating because of 
"increased heart size."  He submitted a medical report from 
R. T. Lafargue, M.D., dated in June 1995.  On examination, 
the veteran's heart was normal to inspection and palpation.  
Auscultation revealed a normal sinus rhythm with a grade 
II/VE medium pitched systolic ejection murmur at the right 
cardiac base, radiating slightly toward the neck but well 
heard down the left sternal border to the apex.  The first 
heart sound was normal in intensity and the second heart 
sound was physiologically split with no increase in the 
pulmonic component.  Diastole was free of murmurs, and 
neither a third nor fourth heart sound was present.  On EKG, 
there was a normal sinus rhythm with a ventricular rate of 82 
per minute.  Chest x-ray showed overall heart size increased 
due to left ventricular enlargement.  In the left lateral 
projection, the heart size was in the upper limits of normal.  
A color Doppler echocardiogram showed normal cardiac chamber 
size and thicknesses with good global left ventricular 
systolic function and no specific segmental wall motion 
abnormality.  The tricuspid and pulmonary valves were normal, 
and there was mild calcification of the posterior mitral 
annulus.  There was no evidence of prolapse of the mitral 
leaflets.  There was mild calcification of the aortic annulus 
and mild calcification of the aortic cusp, but with an 
adequate opening during ventricular systole.  The aortic 
valve was tricuspid.  There was no evidence of an 
intracavitary mass, thrombus, or valvular vegetation.  Dr. 
Lafargue's diagnostic impressions were:

1.  Ischemic heart disease manifested by 
angina pectoris (stable);
2.  Hypertensive vascular disease (long 
standing);
3.  Rheumatic heart disease manifested by 
minimal aortic valve insufficiency and 
mitral insufficiency;
4.  Status post left heart 
catheterization with coronary left 
ventricular angiograms; and,
5.  Status post PTCA.

Dr. Lafargue's results were reviewed by a VA physician who 
was asked to comment on whether any cardiac enlargement could 
be attributed to rheumatic heart disease.  The reviewer 
opined that the cardiomegaly (mild) was related to 
hypertensive cardiovascular disease with concomitant coronary 
artery disease with infarction and PTCA.

In a July 1995 rating decision, entitlement to a rating in 
excess of 10 percent for rheumatic heart disease was denied.

The veteran's VA medical records from January through July 
1996 show that the veteran repeatedly complained of chest 
pain and discomfort.  A stress test, along with a left heart 
catheterization, was performed.  The veteran's medications 
were changed and modified in order to provide him some relief 
from chest pain.  The medical records did not, however, 
attribute any discomfort or physical ailments to the 
veteran's service-connected rheumatic heart disease.

In January 1998, the Board forwarded the claims folder to the 
Veterans Health Administration (VHA) for a medical expert 
opinion on the exact nature of the veteran's service 
connected disability.  The medical expert opinion is as 
follows:

I have reviewed all the documents 
available on the veteran and came to the 
conclusions as follows:

1.  "What are the veteran's current 
manifestations of rheumatic heart disease 
as opposed to arteriosclerotic or 
hypertensive heart disease (if the 
manifestations cannot be distinguished, 
so indicate)".

The current manifestations of the 
veteran's rheumatic heart disease are:  
aortic regurgitation which had been 
present since 1949 and mitral 
regurgitation which had been present 
since 1952

2.  "Does the medical evidence of record 
show that the manifestations of the 
veteran's rheumatic heart disease have 
progressed (i.e. objectively worsened) 
since his separation from service".

	1.  According to the book entitled: 
"Nomenclature and Criteria for Diagnosis 
of Diseases of the Heart and Great 
Vessels" 9th edition, published by the 
American Heart Association in 1994, the 
diagnosis of chronic rheumatic heart 
disease requires the following criteria:  
"Valve deformity in a patient with a 
history of acute rheumatic fever.  Mitral 
stenosis with typical commissural fusion, 
not due to a congenital lesion, even in 
the absence of a history of rheumatic 
fever."

	2.  For assessing the anatomy and 
the performance of the valves, in 
reference to the above mentioned book: 
"The appearance and performance of the 
valves is best evaluated clinically by 
transthoracic or transesophageal 
echocardiography".

	3.  The echocardiographic report on 
6/22/95 stated: "The tricuspid and 
pulmonary valves are normal and the 
mitral valve leaflets are thin and 
delicate with good opening during atrial 
systole and there was no evidence of 
mitral valve prolapse" and "There was 
also mild calcification of the aortic 
annulus and mild calcification of the 
aortic cusps but with good opening during 
ventricular systole".

	Regarding the performance of the 
valves: "The color flow Doppler study 
reveals mild mitral regurgitation, aortic 
valve regurgitation, trace, tricuspid 
valve regurgitation, trace . . ."

	Therefore, there was no evidence of 
valve deformity, no evidence of mitral 
stenosis.  There is no evidence of record 
showing that the manifestations of the 
veteran's rheumatic heart disease have 
progressed since his separation from the 
service.

3.  "Is it as likely as not that the 
veteran's enlarged heart is due to his 
service connected rheumatic heart disease 
as opposed to his nonservice-connected 
heart conditions".

	According to the most recent 
echocardiographic report dated 6/22/95: 
"The right atrium and right ventricle 
are normal in size as well as the 
dimensions of the left atrium and left 
ventricle".  This assessment was also 
reiterated in the Impressions as: "1.  
Normal cardiac chamber sizes and 
thickness".  The chest X ray was 
reported by Dr. Lafargue on 6/22/95 as: 
"The overall heart size is increased due 
to left ventricular enlargement.  The 
cardio-thoracic ratio is 15.5 to 33 cm. . 
." but: "In the left lateral 
projection, the heart size is upper 
normal."

The veteran contracted rheumatic 
fever in 1949 which involved the aortic 
valve causing minimal aortic 
regurgitation and mild mitral 
regurgitation.  In 1995, 41 years later, 
the heart was of normal size, or at the 
most, minimal to mild enlargement.  It is 
my opinion that the veteran's "enlarged 
heart" is not due to his service-
connected rheumatic heart disease but 
most likely to his nonservice-connected 
hypertensive heart disease and/or 
coronary heart disease.

A separate cardiology examination was conducted in August 
1998.  The examiner wrote that the veteran's heart had a 
regular rate and rhythm although a systolic ejection murmur 
was heard.  The heart appeared slightly enlarged on the left 
side as compared to the right.  There was no peripheral edema 
or varicosities, but aortic insufficiency was noted by 
history.  The diagnosis given was aortic insufficiency 
secondary to rheumatic heart disease with enlargement of the 
left ventricle and left atrium.  

An echocardiogram was also accomplished on December 2, 1998.  
The ejection fraction was measured as zero percent, and it 
was described as "normal".  The echocardiogram also showed 
minimal aortic regurgitation.  The file was returned to the 
RO, which, in December 1998, increased the evaluation for 
rheumatic heart disease to 30 percent, effective  June 1995.

The veteran's VA medical records from May 1998 to December 
1999 have been obtained and included in the claims folder for 
review.  These records show repeated treatment for abnormal 
blood pressure readings, coronary artery disease, and chest 
pain.  An example of the findings, symptoms, and treatment 
received come from an entry made in September 1999:

	. . . The first and second heart 
sounds were heard clearly, there was a 
2/6 ejection systolic murmur at the left 
upper sternal border. . . . EKG showed 
normal sinus rhythm, heart rate was 58, 
and no changes of ischemia. . . .

The veteran's case was referred to a cardiologist who stated 
that the veteran's chest pain was more than likely related to 
gastroesophageal reflux.

In November 1999, the veteran complained of increased blood 
pressure and chest pains.  On examination of the heart, there 
was a 3/6 systolic ejection murmur at the right upper sternal 
border radiating into the right side of the neck and also a 
2/6 holosystolic murmur at the left lower sternal border 
radiating into the axilla.  Gallop was not noted.  A chest x-
ray film showed a normal heart size and an EKG reported a 
normal sinus rhythm with a left axis.  The treating physician 
noted that there were no acute changes in the veteran's EKG.  
The examiner further wrote:

	. . . Stress test was completed with 
nuclear images.  It noted that there was 
a small area of mild ischemia at the apex 
and anterolateral wall.  There was a mild 
fixed defect in the inferior wall related 
to a prior injury.

His ejection fraction is 53% and rest 
images are similar to a study done on 
09/08/99, showing decreased activity of 
the inferior wall.  Cardiology recommends 
medical management at this time.  The 
patient is afebrile.  He is ambulatory.  
He is tolerating a regular diet.  He is 
without chest pain.  His blood pressure 
is well controlled, and he will be 
discharged today.

Additional laboratory tests were accomplished on the veteran 
in November 1999, including a stress test and EKG.  
Dye/chemicals were also injected into the veteran's blood 
stream in order measure the veteran's heart size and 
productivity.  The left ventricular cavity size was deemed 
"normal".  There was mildly decreased activity noted in the 
inferior wall extending from the base to include the apex, 
and there was a small mild apical defect noted.  Also found 
was a small area of mild decreased activity in the anterior 
lateral wall near the base.  Total left ventricular ejection 
fraction was measured at 53%, which was deemed borderline 
normal.  The test results were similar to those obtained in 
September 1999.  

The veteran then underwent another VA medical examination in 
May 2000.  The examiner found that the PMI was not palpable.  
The border of the heart percussed slightly lateral to the 
midclavicular line on the left.  There were no shocks, 
thrills, heaves, rubs, or gallops detected.  The heart showed 
a regular rate and rhythm.  A grade 2 systolic murmur was 
reported along with a systolic murmur.  A diastolic murmur 
was not heard.  

II.  Analysis

When a veteran submits a compensation claim to VA, VA has a 
duty to assist him/her with that claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ____ (2000).  In this instance, since the veteran has 
requested an increased evaluation, it is the duty of the VA 
to provide the veteran with a medical examination in order to 
determine whether his service-connected disability has become 
more disabling.  VA must also obtain any and all government 
medical treatment records that are relevant to the claim.  
The applicant does have the burden of informing VA that such 
medical treatment records exist and the location thereof.  
This duty extends to private medical records or other records 
of which VA has notice and for which the veteran provides 
appropriate releases.

The VA has attempted to obtain all relevant private and 
government medical treatment records, the veteran has 
undergone several VA medical examinations, and all other 
known relevant available evidence has been obtained by the 
VA.  He has been provided appropriate notice of the pertinent 
laws and regulations, and he has been given the opportunity 
to provide additional information in support of his claim.  
As such, the VA has no further duty to assist the veteran in 
the development of facts pertinent to this claim, and the 
Board may decide the claim based on the evidence before it.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2000).  

"The regulations do not give past medical reports precedence 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Untied States Court 
of Veterans Appeals (the Court) has held that, where 
entitlement to compensation has already been established, and 
an increased in the disability rating is at issue, the 
present level of disability is of primary concern.  Id; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2000).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. § 4.10 (2000).

During the pendency of this claim, the general rating 
criteria for evaluating rheumatic heart disease were amended, 
effective January 12, 1998.  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

In this case, the effect of the modification to the general 
rating criteria was to assure use of current medical 
terminology and unambiguous criteria, and to reflect medical 
advances.  See 62 Fed. Reg. 65207 through 65224 (December 11, 
1997).  Valvular heart disease (rheumatic heart disease) is 
now evaluated on the basis of the level of physical activity 
required to produce cardiac symptoms.  See 62 Fed. Reg. 
65210-65212 (December 11, 1997).  The criteria incorporate 
objective measurements of the level of physical activity, 
expressed in METs (metabolic equivalents) at which cardiac 
symptoms develop.  Id.  One MET is the energy cost of 
standing quietly at rest and represents an oxygen update of 
3.5 milliliters per kilogram of body weight per minute.  If 
administering a treadmill test is not feasible because of 
medical reasons, the modified rating schedule provides 
alternative evaluation criteria for heart disease.  38 C.F.R. 
§ 4.104, NOTE (2) (2000).  In essence, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.

The new criteria for evaluating valvular heart disease 
provide for a 10 percent rating when a workload of greater 
than 7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or continuous 
medication required.  38 C.F.R., Part 4, Diagnostic Code 7000 
(2000).  

When a workload of greater than 5 METS but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or, with evidence of cardiac hypertrophy or 
dilatation on EKG, echocardiogram, or x-ray, a 30 percent 
rating is appropriate.  Id.

A 60 percent rating requires more than one episode of acute 
congestive heart failure in the past year, or, workload 
greater than 3 METS but not greater than 5 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Id.

Under the old criteria, a 10 percent disability rating was 
assigned for rheumatic heart disease with identifiable 
valvular lesion, slight, if any dyspnea, the heart not 
enlarged; following established active rheumatic heart 
disease.  38 C.F.R. Part 4, Diagnostic Code 7000 (1997).  A 
30 percent disability rating was assigned from the 
termination of an established service episode of rheumatic 
fever, or its subsequent recurrence, with cardiac 
manifestations during the episode or recurrence for three 
years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart.  A 60 percent 
disability rating was assigned where the heart was definitely 
enlarged; severe dyspnea on exertion, elevation of systolic 
blood pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; more than 
light manual labor is precluded.  A 100 percent disability 
rating was assigned (1) when the rheumatic heart disease was 
active and, with ascertainable cardiac manifestation, for a 
period of six months, or (2) where the definite enlargement 
of the heart was confirmed by roentgenogram and clinically; 
dyspnea on slight exertion; rales, pretibial pitting at end 
of day or other definite signs of beginning congestive 
failure; more than sedentary employment is precluded.  38 
C.F.R. Part 4, Diagnostic Code 7000 (1997).

Although the new regulations were not in effect when the July 
1995 rating decision was made, the RO considered the new 
regulations in a subsequent decision.  While this case was in 
Remand status, a rating decision of December 1998 adjudicated 
the appropriate disability rating for the veteran's service-
connected rheumatic heart condition under the new 
regulations, and a Supplemental Statement of the Case of 
December 1998 provided notice to the veteran and his 
representative of the new regulations.  Since the veteran and 
his representative have had an opportunity to submit evidence 
and argument related to the new regulations, due process 
considerations have been fulfilled.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The veteran's service-connected heart condition has been 
rated as 30 percent disabling from the date of his 1995 claim 
for increase.  Under the old rating criteria, there is no 
evidence indicating that he had a definitely enlarged heart, 
severe dyspnea on exertion, a severe elevation of systolic 
blood pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia.  Moreover, 
the medical evidence of record attributed the heart problems 
that the veteran suffered from during this time to his 
nonservice-connected hypertension and coronary artery 
disease.  Therefore, the preponderance of the evidence is 
against assignment of a disability rating in excess of 30 
percent for rheumatic heart disease prior to January 12, 
1998.

Under the new criteria, there is no medical evidence showing 
treatment for rheumatic heart disease between January 12, 
1998, and the present - there has been no evidence of active 
rheumatic heart disease.  There are no results of record 
regarding metabolic equivalents (METs).  The exercise stress 
test report of November 1999 was attenuated secondary to 
medication and was a borderline stress test.  The left 
ventricular ejection fraction was within normal limits on 
echocardiogram in May 2000.  Aortic insufficiency and a 
systolic ejection murmur have been diagnosed, but exertional 
shortness of breath has not been found.  While it is certain 
that the veteran has some manifestations of heart disease, 
these have been clearly attributed to his nonservice-
connected cardiovascular disease rather than any rheumatic 
valvular disease.  See 38 C.F.R. § 4.104, note following 
Diagnostic Code 7005 (2000).  As such, the preponderance of 
the evidence is against a rating higher than 30 percent for 
service-connected rheumatic heart disease.

The veteran's representative has argued that the former 
rating criteria are more favorable to the veteran's claim, 
saying that the old rating criteria permit a higher rating 
than 30 percent for enlarged heart.  Indeed, higher ratings 
are available under both the old and new criteria, and heart 
enlargement is but one factor for consideration.  The old 
rating criteria provide for a 60 percent rating for 
definitely enlarged heart.  The evidence on this point is 
that the veteran has, at most, mild left ventricular 
enlargement.  In fact, most of the studies done have not 
shown enlargement of the heart.  This evidence does not show 
"definite" enlargement.  The Board also considered the 
veteran's increased rating claim to the present under the old 
rating criteria.  However, manual labor is not precluded by 
his condition.  Additionally, severe dyspnea on exertion, a 
severe elevation of the systolic blood pressure, and such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia have not been recorded.  Moreover, 
his heart has not been found to be definitely enlarged.  
Hence, it is the conclusion of the Board that the veteran did 
not meet the criteria for a disability rating in excess of 30 
percent under the old rating criteria.  

Therefore, the preponderance of the evidence is against 
assignment of a disability rating in excess of 30 percent 
under either criteria, with neither criteria being more 
favorable to the veteran's claim.  


ORDER

Entitlement to a rating in excess of 30 percent for rheumatic 
heart disease is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

